DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Response to Amendment
The amendment of 11/20/2020 has been entered and fully considered by the examiner. Claims 1, 2, 5, 7, 10, and 13 have been amended. Claim 8 has been canceled. Claims 1-7, and 9-15 are currently present in the application with claims 1 and 10 being independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 	“circulation device” in claims 1 and 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first surface of the transducer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what is the relationship between the above term and “the first surface of the transducer assembly” recited in claim 2 upon which claim 5 depends. For the purposes of examination, it is assumed that both terms are referring to the same thing.
	Claim 13 recites: “a temperature above a threshold temperature”. It is entirely unclear as to what is the relationship between “a temperature” recited in claim 13 and “a temperature of the fluid chamber” recited in claim 12 upon which claim 13 depends. For the purposes of examination, it is assumed that both are referring to the same thing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa”.
Regarding claims 1, Smith discloses an ultrasound probe [ultrasound probe 52; see FIG. 2 and [0035] of Smith]
a probe housing [housing of the ultrasound probe 52; see FIG. 2 and [0034]-[0035] of Smith];
 a transducer assembly including a transducer [transducer assembly 18; see FIG. 2 an [0026] and [0035]]; wherein at least a portion of the transducer assembly is enclosed by the probe housing [see FIG.2; the entire transducer assembly is enclosed in the housing]; and
 a fluid chamber [reservoir 68 and conduits 66 together make up the fluid chamber; see FIG. 2 and [0036]] coupled to the transducer assembly and configured to dissipate heat from the transducer assembly [see Fig. 2 and [0035]-[0036] of Smith], wherein the fluid chamber is completely enclosed by the hand-held probe housing [see FIG. 2], the fluid chamber comprising:
an outer shell [the outer surface of the reservoir 64 and the conduits 66; see FIG. 2] having a first surface and second surface, wherein the first surface is proximate to the transducer assembly and the second surface is distal to the transducer assembly [see FIG. 2; the surface of the conduit 66 closer to the transducer is the first surface which is proximate to transducer and the surface of the conduit farther from the transducer is the second surface distal to the transducer]; and 
a hollow interior configured to contain a fluid coolant [see FIG. 2; the hollow interior of the reservoir 64 and the conduit 66 ], wherein the fluid chamber is configured to receive and seal the fluid coolant within the hollow interior [see [0036] and Fig. 2; the fluid is completely sealed and enclosed in the reservoir and conduits].  	
a circulation device [pump 62], wherein the circulation device is configured to circulate the fluid coolant only within the hollow interior of the fluid chamber [see FIG. 2 and [0036] of Smith]
Even though Smith discloses that the probe is portable [see [0034] of Smith], Smith does not specifically disclose that the probe housing is hand-held.
Sliwa, directed towards an ultrasound probe with cooling system [see abstract of Sliwa] discloses that the probe housing is hand-held.[see column 2, lines 37-45 and column 8, lines 30-35 disclosing that the probe is gripped by a sonographer]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of Smith and make it a hand-held probe according to the teachings of Sliwa in order to make it easier to use by the sonographer [see column 1, lines 40-45 of Sliwa]

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa” as applied to claim 1 above, and further in view of Davey et al. (WO publication No. 2014/082125) hereinafter “Davey”.
Regarding claim 2, Smith as modified by Sliwa discloses a heat sink configured to dissipate heat from the transducer assembly to the fluid chamber [heat exchanger 70; see FIG. 2 and [0038] of Smith], the heat sink comprising: 
a surface coupled to a first surface of the transducer assembly [the surface of the heat exchanger close to the transducer is thermally coupled to the transducer assembly; see FIG. 2 and [0038] of Smith] 
a different surface in contact with the fluid chamber [the surface of the heat exchanger in contact with the conduits 66 which are parts of the fluid chamber(see rejection of claim 1 above); also see FIG. 2 of Smith];
Smith as modified by Sliwa does not disclose a gland around a periphery of the heat sink; and an O-ring disposed in the gland.
 Davey, directed towards a cooling system [see abstract of Davey] further discloses a gland around a periphery of the heat sink [coolant jacket 315 is the heat sink and includes a gland; see FIG. 4e displaying a gland in the cooling jacket 315]; and an O-ring disposed in the gland. [see page 12, lines 19-25 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heat sink of Smith as modified by Sliwa further to include a gland and an o-ring disposed in the gland according to the teachings of Davey in order to produce a seal against the surface of the gland and prevent coolant leakage [see page 12, lines 18-22 of Davey]
Regarding claim 3, Smith as modified by Sliwa discloses the ultrasound probe [see rejection of claim 1] 
Smith as modified by Sliwa does not disclose an O-ring that is configured to engage the hollow interior to form a fluid-impermeable seal.
Davey further disclose that the O-ring is configured to engage the surface of the hollow interior to form a fluid-impermeable seal.  [see page 12, lines 18-22 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Smith as modified by Sliwa further and include an O-ring configured to engage the surface of the hollow interior to form a fluid-impermeable seal according to the teachings of Davey in order to prevent coolant leakage [see page 12, lines 18-22 of Davey]
 Regarding claim 4, Smith as modified by Sliwa discloses the ultrasound probe [see rejection of claim 1] 
Smith as modified by Sliwa does not disclose the additional surface includes a fin extending from the lower surface into the fluid chamber.
Davey further discloses that the additional surface includes a fin extending from the lower surface into the fluid chamber [see FIG. 5D (element 545) of Davey; see also page 14, lines 14-20 of Davey]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the probe of Smith as modified by Sliwa further and make the additional surface includes a fin extending from the lower surface into the fluid chamber according to the teachings of Davey in order to efficiently transfer heat from the reservoir tank [see page 14, lines 15-20 of Davey]
Regarding claim 5, Smith as modified by Sliwa discloses the ultrasound probe including a heat sink [see rejection of claim 2 above] 
Smith as modified by Sliwa does not expressly disclose that the heat sink further includes a flange around the periphery.
Davey further discloses that the heat sink further includes a flange around the periphery proximate the upper surface coupled to the first surface, the flange configured to contact a rim of the upper first surface of the outer shell.  [see page 11, lines 5-25 and FIG. 4e disclosing a flange (i.e. element 320) in contact with a rim of the upper first surface (inlet port 305); see FIGs. 3c and 3e]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the heat sink of Smith as modified by Sliwa further and include a flange around the periphery proximate the upper surface coupled to the first surface as well according to the teachings of Davy in order to provide better connection between the heat sink and the reservoir [see page11, lines 16-25 of Davey]

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa” as applied to claim 1 above, and further in view of Tanaka et al. (WO 2015/029637) hereinafter “Tanaka”.
Regarding claim 6, Smith as modified by Sliwa further discloses port [probe connector 60 and [0035] of Smith] through the outer shell, wherein the port is configured to allow electrical coupling of a power source to the circulation device [see [0035] and FIG. 2 showing a connection between the probe connector 60 and the reservoir 68]  
Smith as modified by Sliwa does not expressly disclose that the port is a sealed port.
Tanaka, directed towards heat transferring in an ultrasound probe [see abstract of Tanaka] further discloses that the port is a sealed port. [element 35 is the sealed ports; see [0033]-[0034] disclosing that the electric cable 35 is a sealed port]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the electrical coupling port of smith further and make it a sealed port according to the teachings of Tanaka in order to prevent liquid leakage out of the reservoir of the heat transfer unit [see [0033] of Tanaka] 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa” as applied to claim 1 above, and further in view of Thapliyal et al. (US. Publication No. 2010/125198) hereinafter “Thapliyal”.
Regarding claim 7, Smith as modified by Sliwa discloses an ultrasound probe with a fluid chamber [see rejection of claim 1 above].
Smith as modified by Sliwa does not expressly disclose that the fluid chamber further comprises a tang extending from the second surface of the outer shell, wherein the tang is configured to couple the fluid chamber to a cable assembly.  
Thapliyal, directed towards a heat transfer system [see abstract of Thapliyal], further discloses that the fluid chamber further comprises a tang [elements 3230 and 3330; see FIG. 3-4] extending from the second surface, wherein the tang is configured to couple the fluid chamber to a cable assembly [see [0061] of Thapliyal]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the fluid chamber of Smith as modified by Sliwa further and make it comprise a tang extending from it configured to couple the fluid chamber to a cable assembly according to the teachings of Thapliyal in order to avoid hot spots in the transducer assembly and form uniform electrical power density connection [see last 5 lines of [0061] of Thapliyal]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa” as applied to claim 1 above, and further in view of Martin et al. (U.S. patent No. 5,213,103) hereinafter “Martin”.
Regarding claim 9, Smith as modified by Sliwa discloses an ultrasound probe a fluid chamber [see rejection of claim 1 above].
Smith as modified by Sliwa does not expressly disclose that the fluid chamber includes grooves in the outer shell configured to accept a flexible circuit coupled to the transducer assembly.  
Martin, directed towards a cooling system including a fluid chamber [see abstract of Martin] further discloses that that the fluid chamber includes grooves [semi-circular groove 38; see FIG. 4 and column 3, lines 40-45 of Martin] in the outer shell configured to accept a flexible circuit coupled to the transducer assembly [see column 3, lines 25-55 of Martin and FIG. 4].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the fluid chamber of Smith as modified by Sliwa further and make it include grooves in the outer shell according to the teachings of Martin in order to connect the flexible circuit to the transducer assembly while providing strain relief to the braided cable [see column 3, lines 55-58 of Martin]

Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being obvious over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Tanaka et al. (International Publication No. WO 2015/029637) hereinafter “Tanaka”.
Regarding claims 10, Smith discloses an active thermal management system for an ultrasound probe [See abstract of Smith], the active thermal management system comprising:
a probe housing [ultrasound probe 52 housing; see FIG. 2 and [0035] of Smith]; and
a fluid chamber [reservoir 68 and the conduits 66; see FIG. 2 and [0036]] configured to couple to a transducer assembly [transducer assembly 18; see FIG. 2 an [0035]] of the ultrasound probe [the reservoir is coupled to the transducer through the conduit 66] and configured to dissipate heat from the transducer assembly [see [0034]-[0036] of Smith], wherein the fluid chamber is completely enclosed by the probe housing [see FIG. 2], the fluid chamber comprising:
an outer shell [the outer surface of the reservoir 64 and the conduits 66; see FIG. 2] having a first surface and second surface, wherein the first surface is proximate to the transducer assembly and the second surface is distal to the transducer assembly [see FIG. 2; the surface of the conduit 66 closer to the transducer is the first surface which is proximate to transducer and the surface of the conduit farther from the transducer is the second surface distal to the transducer]; and 
a hollow interior configured to contain a fluid coolant [see FIG. 2; the hollow interior of the reservoir 64 and the conduit 66 ], 
a circulation device [pump 62] located within the hollow interior and configured to circulate the fluid coolant within the hollow interior of the fluid chamber [see FIG. 2 and [0036] of Smith]
and a port [probe connector 60] through the outer shell, wherein the port is configured to allow electrical coupling of a power source to the circulation device [see [0035] and FIG. 2 showing a connection between the probe connector 60 and the reservoir 68] 
Smith does not expressly disclose that the probe is a handheld probe, and that the port is a sealed port wherein the sealed port is further configured to seal the fluid coolant within the hollow interior.
Tanaka, directed towards heat transferring in an ultrasound probe [see abstract of Tanaka] further discloses that the probe is a handheld probe [see [0013] and [0044] of Tanaka], and that the port is a sealed port.[element 35 is the sealed ports] wherein the sealed port is further configured to seal the fluid coolant within the hollow interior. [see [0033]-[0034] disclosing that the electric cable 35 seals the fluid in the probe reservoir]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound probe of smith and make it a handheld probe according to teachings of Tanaka in order to use the ultrasound probe properly to image the patient organs [see [0013] of Tanaka]. Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the electrical coupling port of smith further and make it a sealed port according to the teachings of Tanaka in order to prevent liquid leakage out of the reservoir of the heat transfer unit [see [0033] of Tanaka] 
Regarding claim 11, Smith further discloses that the circulation device comprises a pump or an impeller [pump 62; see FIG. 2 and [0036] of Smith].  
 Regarding claim 14, Smith further discloses that the fluid coolant comprises a liquid, a gas, or a mixture thereof. [see [0039] disclosing the coolant is a dielectric liquid]  
Regarding claim 15, Smith further discloses wherein the circulation device comprises a fan [cooling fan 74; see [0038] of smith]

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over Smith et al, (U.S Publication No. 2008/0146924) hereinafter “Smith” in view of Tanaka et al. (WO 2015/029637) hereinafter “Tanaka” as applied to claim 10 above, and further in view of Sliwa et al. (U.S. Patent No. 5,560,362) hereinafter “Sliwa”.
Regarding claim 12, Smith as modified by Tanaka discloses the active thermal management system for an ultrasound probe (see rejection of claim 10).
Smith as modified by Tanaka does not disclose a temperature sensor coupled to the fluid chamber to detect a temperature of the fluid chamber.
Sliwa, directed towards an ultrasound probe with cooling system [see abstract of Sliwa] further discloses that a temperature sensor coupled to the fluid chamber and configured to detect a temperature of the fluid chamber.[temperature sensing function; see column 14, lines 56-61]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the thermal management system of Smith as modified by Tanaka further and include a temperature sensor coupled to the fluid chamber to detect a temperature of the fluid chamber according to the teachings of Sliwa in order to detect overheating of the probe [see column 14, lines 56-61 of Sliwa]
Regarding claim 13, Smith as modified by Tanaka discloses the active thermal management system for an ultrasound probe (see rejection of claim 10).
Smith as modified by Tanaka does not disclose a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature.
Sliwa further discloses that a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature.[see column 14, lines 56-61]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the thermal management system of Smith as modified by Tanaka further and include a controller configured to increase circulation of the coolant by the circulation device when the temperature sensor detects a temperature above a threshold temperature according to the teachings of Sliwa in order to decrease the temperature of the overheated probe and optimize its performance [see column 14, lines 56-61 of Sliwa]

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793